
	

114 HR 2662 IH: Fallen Heroes Family Assistance Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2662
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Franks of Arizona (for himself, Mr. Salmon, Mr. Gallego, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 37, United States Code, to clarify the situations in which the United States will
			 cover the cost of transportation for next of kin to attend the transfer
			 ceremony of a member of the Armed Forces who dies overseas.
	
	
 1.Short titleThis Act may be cited as the Fallen Heroes Family Assistance Act. 2.Guaranteed transportation for next of kin to attend transfer ceremony of members of the Armed Forces who die overseasSection 481f(e) of title 37, United States Code, is amended—
 (1)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and (2)by inserting after paragraph (1) the following new paragraph (2):
				
 (2)The discretion to authorize transportation under paragraph (1) shall not apply, and the Secretary of the military department concerned is instead required to provide such transportation, whenever the death of the member overseas occurs in the line of duty in a combat or humanitarian relief operation or in combat zone designated by the Secretary of Defense..
			
